
	
		II
		Calendar No. 3
		112th CONGRESS
		1st Session
		H. R. 2
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 25
			 (legislative day, January 5), 2011
			Received; read the first time
		
		
			January 26, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To repeal the job-killing health care law
		  and health care-related provisions in the Health Care and Education
		  Reconciliation Act of 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Repealing the Job-Killing Health Care
			 Law Act.
		2.Repeal of the
			 job-killing health care law and health care-related provisions in the Health
			 Care and Education Reconciliation Act of 2010
			(a)Job-Killing
			 health care lawEffective as of the enactment of Public Law
			 111–148, such Act is repealed, and the provisions of law amended or repealed by
			 such Act are restored or revived as if such Act had not been enacted.
			(b)Health
			 care-Related provisions in the Health Care and Education Reconciliation Act of
			 2010Effective as of the enactment of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152), title I and subtitle
			 B of title II of such Act are repealed, and the provisions of law amended or
			 repealed by such title or subtitle, respectively, are restored or revived as if
			 such title and subtitle had not been enacted.
			3.Budgetary effects of
			 this ActThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Committee on
			 the Budget of the House of Representatives, as long as such statement has been
			 submitted prior to the vote on passage of this Act.
		
	
		
			Passed the House of
			 Representatives January 19, 2011.
			Karen L. Haas,
			Clerk.
		
	
	
		January 26, 2011
		Read the second time and placed on the
		  calendar
	
